Ingraham, J. (concurring):
I concur with Mr. Justice O’Brien that it was error to refuse to charge that the defendants were entitled to a verdict if the plaintiff was fully apprised that the defendants had no knowledge and took no responsibility as to the value of the interest sold.
I think, however, that the judgment should also be reversed upon the ground that Culbert was not the agent of his copartners in this transaction, and that for his fraudulent representations the defendants were not liable. The transaction was a sale by these defendants to their copartner Culbert. Culbert was the purchaser; the defendants were the sellers and of this plaintiff had full knowledge. It was none of the defendants’ business where Culbert acquired the money to pay for the interest in the business that he purchased. There is no evidence to justify a finding that there was any collusion between the defendants and Culbert, or that Culbert was in fact the agent of the defendants in inducing the plaintiff to invest his money *174in this firm. On the contrary, it is clear from the whole evidence that all of the parties understood that Culbert was buying the business and was making 'the best terms with the defendants- that he could to carry out that transaction." The transaction that was actually carried out was a sale to Culbert of the defendants’ interest in the-business; and it is difficult to see how Culbert could be acting as the defendants’ agent in the purchase by himself from- the defendants of the defendants’ interest in the property of the copartnership. The. relations that existed between the parties negatived any implied • agency arising from the copartnership relation, and in the absence of any proof of an express agency, I do not see how the representations, of Culbert, made, not as a member of the firm, but as an individual purchaser to induce others to join him in making the purchase, can be said to be representations for which those selling to Culbert can be responsible.
I concur, therefore, in the reversal of the judgment. •
Judgment reversed, new trial granted-, costs to appellant to abide event.